—Appeal from a judgment of the County Court of Montgomery County (Aison, J.), rendered January 8, 1993, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Defendant argues that the prison sentence he received of 5 to 15 yeárs was harsh and excessive. Initially, in reviewing the record in this case, we find that defendant failed to preserve this argument for review when he agreed to waive his right to appeal. In any event we reject this argument. In so doing, we note that defendant was allowed to plead guilty to one count of criminal sale of a controlled substance in the third degree in full satisfaction of a 12-count indictment, pleaded. guilty knowing that he would receive the sentence imposed and was not given the harshest possible sentence. We therefore find no reason to disturb the sentence imposed by County Court.
Mikoll, J. P., Crew III, Casey and Peters, JJ., concur. Ordered that the judgment is affirmed.